956 F.2d 279
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Ronald Henry ZAHARIA;  Terry Lee Mittelstaedt, and all thosesimilarly situated, Plaintiffs-Appellants,v.The MUNICIPAL COURT CITY OF AURORA, COLORADO;  the HonorableJohn L. Springer, one of its judges, DefendantsandCity of Aurora, a Colorado Municipal Corporation organizedas a Home Rule Municipality under Article XX ofthe Colorado Constitution, Defendant-Appellee.
No. 90-1232.
United States Court of Appeals, Tenth Circuit.
March 5, 1992.

Before SEYMOUR and TACHA, Circuit Judges, and CHRISTENSEN, District Judge.*
ORDER AND JUDGMENT**
SEYMOUR, Circuit Judge.


1
Plaintiff Ronald Zaharia appeals the district court's grant of summary judgment in favor of defendant City of Aurora.   We have carefully reviewed the record and have fully considered the arguments of plaintiff that he raised below.   We have not considered those arguments raised for the first time on appeal.   We are not persuaded that the district court erred in granting summary judgment for the City.


2
Accordingly, the judgment of the district court is AFFIRMED.



*
 Honorable A. Sherman Christensen, Senior District Judge, United States District Court for the District of Utah, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3